Title: To Thomas Jefferson from J. Phillipe Reibelt, 21 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 21 Janv. 1806.
                        
                        Venant d’apprendre, que le Congress Vous avoit remise la Nomination des Officiers de toute espece de l’armeè
                            navale, nomament çelle des Officiers de Santè — Je me presente aujourdhui devant Vous, pour, si cela faire se peut, Vous
                            demander une telle place pour un excellent sujet, de Trêves, du Departement de la Sarre—qui a achevè ses etudes et pris
                            le Grade de Docteur a l’Universitè de Vienne, et exercè la practique pendant plusieurs Anneès au Grand hopital dirigè par
                            le Celébre Franck; qui a—il y a 3 Ans—quittè son pays natal par attachement aux principes liberaux; qui parle et ecrit
                            des Langues vivants: L’Allemand, l’anglais, le Francais, et un peu d’Espagnol—et qui pouroit etre de quelque Utilitè, oû
                            que le Gouvernement francais même a jugè l’hopital a Vienne digne, d’y envoyer un Certain Nombre d’eleves—a ses fraix. — Il
                            vous adressera, si Vous m’y donne la permission—lui même une petition en forme a cet effet. 
                  Je Vous prie, d’accepter la
                            reiteration du plus profond, et respectueux attachement.
                        
                            Reibelt.
                        
                    